[Cite as Southworth v. Eskins, 2014-Ohio-4523.]


                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           FAYETTE COUNTY




JAMIE LEE SOUTHWORTH,                             :

        Plaintiff-Appellant,                      :     CASE NO. CA2013-10-028

                                                  :           OPINION
   - vs -                                                      10/13/2014
                                                  :

CLINT EUGENE ESKINS,                              :

        Defendant-Appellee.                       :



             APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. 08 AD 0082



Ryan S. Reed, 214 Scioto Street, Urbana, Ohio 43078, for plaintiff-appellant

Jamie Williams, P.O. Box 53, 323 Main Street, Duncan Falls, Ohio 43734, for defendant-
appellee



        PIPER, J.

        {¶ 1} Plaintiff-appellant, Jamie Southworth (Mother), appeals a decision of the

Fayette County Court of Common Pleas, Juvenile Division, awarding custody of the couple's

child to Clint Eskins (Father).

        {¶ 2} Mother and Father, who were not married, had a child in 2007. Father's

parentage was established by the juvenile court, and he was ordered to pay child support to
                                                                               Fayette CA2013-10-028

Mother. Father was also granted liberal visitation with the child, and has been very active in

the child's life since the child's birth.

        {¶ 3} In 2011, Mother moved the juvenile court for permission to relocate to Michigan
                                                                                                        1
with the couple's child so that she could marry a man she met online who resided there.

Father eventually agreed to Mother's move, and the parties agreed to parenting time. The

juvenile court issued an agreed judgment entry setting forth the parenting time the parties

had agreed upon, and Mother moved to Michigan with her two children in order to marry her

fiancé. However, once Mother relocated to Michigan, she did not marry her fiancé. Instead,

Mother began a serious relationship with Jordan Gonzalez, a Tier III sexual offender.

        {¶ 4} Father learned of the relationship, and questioned Mother about it. Mother

admitted that Gonzalez was a sex offender, but was somewhat evasive as to the details.

Upon learning that Gonzalez was a Tier III sexual offender, and that the child was spending

time alone with Gonzalez, Father filed a motion to change custody based upon a change in

circumstances.

        {¶ 5} The juvenile court held a hearing on Father's motion, and granted it. The

juvenile court determined that there had been a change in circumstances when Mother

moved to Michigan and began a relationship with a sexual offender. The juvenile court

ordered that Father have custody of the child, and Mother have visitation. The juvenile court

also ordered that the child was not to be in the presence of Gonzalez during Mother's

visitation. Mother now appeals the juvenile court's decision, raising the following assignment

of error:

        {¶ 6} THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN FINDING

THAT A CHANGE OF CIRCUMSTANCES OCCURRED IN THE CHILD OR RESIDENTIAL


1. Mother has another child by a different father, and that child also moved to Michigan with Mother.


                                                     -2-
                                                                       Fayette CA2013-10-028

PARENT'S LIFE, AND IN DETERMINING THAT IT WAS IN THE BEST INTEREST OF THE

CHILD TO CHANGE CUSTODY AND TO REALLOCATE PARENTAL RIGHTS AND

RESPONSIBILITIES TO THE APPELLEE.

       {¶ 7} Mother argues in her assignment of error that the trial court erred in finding that

a change of circumstances occurred, and in granting custody of the child to Father.

       {¶ 8} Trial courts are entitled to broad discretion in custody proceedings. Davis v.

Flickinger, 77 Ohio St.3d 415 (1997), paragraph one of the syllabus. As "custody issues are

some of the most difficult and agonizing decisions a trial judge must make," the judge must

be given "wide latitude in considering all the evidence" and the decision must not be reversed

absent an abuse of discretion. Id. at 418. The term abuse of discretion "connotes more than

an error of law or judgment; it implies that the court's attitude is unreasonable, arbitrary or

unconscionable." Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶ 9} We presume that the trial court's findings are correct because the trial court is

"best able to view the witnesses and observe their demeanor, gestures and voice inflections,

and use these observations in weighing the credibility of the proffered testimony." Seasons

Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80 (1984). Therefore, deferential review in a child

custody determination is especially crucial "where there may be much evident in the parties'

demeanor and attitude that does not translate to the record well." (Emphasis sic.) Flickinger,

77 Ohio St.3d at 419.

       {¶ 10} A trial court asked to re-designate parental rights and responsibilities is required

to first find that a change in circumstances occurred to warrant a change in legal

custodianship.    Fisher v. Hasenjager, 116 Ohio St.3d 53, 2007-Ohio-5589.                   R.C.

3109.04(E)(1)(a), provides, in pertinent part,

              The court shall not modify a prior decree allocating parental
              rights and responsibilities for the care of children unless it finds,

                                               -3-
                                                                       Fayette CA2013-10-028

              based on facts that have arisen since the prior decree or that
              were unknown to the court at the time of the prior decree, that a
              change has occurred in the circumstances of the child, [or] his
              residential parent, * * * and that the modification is necessary to
              serve the best interest of the child.

       {¶ 11} Although R.C. 3109.04 does not provide a definition of the phrase "change in

circumstances," Ohio courts have held that the phrase is intended to denote "an event,

occurrence, or situation which has a material and adverse effect upon a child." Preece v.

Stern, 12th Dist. Madison No. CA2009-09-019, 2010-Ohio-857, ¶ 10, quoting Rohrbaugh v.

Rohrbaugh, 136 Ohio App.3d 599, 604-05 (7th Dist.2000). In order to warrant the abrupt

disruption of the child's home life, R.C. 3109.04(E)(1)(a) also requires that the court make

specific findings and also consider the best interests of the child.

              In applying these standards, the court shall retain the residential
              parent designated by the prior decree or the prior shared
              parenting decree, unless a modification is in the best interest of
              the child and one of the following applies:

              (i) The residential parent agrees to a change in the residential
              parent or both parents under a shared parenting decree agree to
              a change in the designation of residential parent.

              (ii) The child, with the consent of the residential parent or of both
              parents under a shared parenting decree, has been integrated
              into the family of the person seeking to become the residential
              parent.

              (iii) The harm likely to be caused by a change of environment is
              outweighed by the advantages of the change of environment to
              the child.

       {¶ 12} Factors that must be considered when making a best interest determination are

listed in R.C. 3109.04(F)(1)(a)-(j).

              (a) The wishes of the child's parents regarding the child's care;

              (b) If the court has interviewed the child in chambers pursuant to
              division (B) of this section regarding the child's wishes and
              concerns as to the allocation of parental rights and


                                               -4-
                                                                    Fayette CA2013-10-028

             responsibilities concerning the child, the wishes and concerns of
             the child, as expressed to the court;

             (c) The child's interaction and interrelationship with the child's
             parents, siblings, and any other person who may significantly
             affect the child's best interest;

             (d) The child's adjustment to the child's home, school, and
             community;

             (e) The mental and physical health of all persons involved in the
             situation;

             (f) The parent more likely to honor and facilitate court-approved
             parenting time rights or visitation and companionship rights;

             (g) Whether either parent has failed to make all child support
             payments, including all arrearages, that are required of that
             parent pursuant to a child support order under which that parent
             is an obligor;

             (h) Whether either parent or any member of the household of
             either parent previously has been convicted of or pleaded guilty
             to any criminal offense involving any act that resulted in a child
             being an abused child or a neglected child * * *;

             (i) Whether the residential parent or one of the parents subject to
             a shared parenting decree has continuously and willfully denied
             the other parent's right to parenting time in accordance with an
             order of the court;

             (j) Whether either parent has established a residence, or is
             planning to establish a residence, outside this state.

      {¶ 13} After reviewing the record, we find that the juvenile court properly determined

that there was a change in circumstances once Mother became involved with a sex offender

and began pursuing a marriage with him. Other courts have considered involvement with a

sex offender to constitute a change in circumstances. See In re Marriage of Faulhaber, 11th

Dist. Portage No. 2001-P-0110, 2002-Ohio-3380 (noting that appellant's choice to become

involved with a sex offender was a valid factor to consider when determining a change of

circumstances); and Smith v. Smith, 2d Dist. Clark No. 2005 CA 47, 2005-Ohio-6840 (finding


                                             -5-
                                                                                  Fayette CA2013-10-028

a change of circumstances where the appellant married a sex offender, even though the two

did not live together during their marriage because appellant's home was near a school and

her husband was not permitted to live near a school).

        {¶ 14} The trial court heard evidence that since the time of the agreed entry allowing

Mother to relocate, Mother moved to Michigan to pursue a marriage with a man she met on

the internet. Once relocated, Mother did not marry the man, and instead, began a serious

relationship with Gonzalez. Despite Mother knowing that Gonzalez is a registered Tier III sex

offender who has lifetime reporting requirements, Mother did not inform Father that Gonzalez

was a sex offender.

        {¶ 15} Father, a police officer who often investigates sexual abuse cases involving

children, learned of Gonzalez's status as a sex offender and confirmed the material facts
                                                                        2
surrounding Gonzalez's convictions for sex-related offenses with minors. Father confronted

Mother, and Mother assured Father that Gonzalez is not a threat to children. Mother told

Father that Gonzalez's convictions were specific to his having consensual sexual relations

with minors when those minors looked older than they actually were, and had misrepresented

their ages to Gonzalez. Mother also informed Father that Gonzalez had custody of his

biological child, and that she and Gonzalez would not be living together until they were

married.

        {¶ 16} At the hearing, Mother presented testimony from Gonzalez and his parents in

an effort to demonstrate that Gonzalez does not pose a threat to children. Gonzalez's

mother testified that Gonzalez poses no threat to children, and that he is a wonderful role

model for his own son of whom he has sole custody. Gonzalez's mother testified that



2. According to Michigan law, Gonzalez's crimes were classified as "criminal sexual conduct of the third degree,"
and "criminal sexual conduct of the fourth degree."


                                                      -6-
                                                                     Fayette CA2013-10-028

Gonzalez attends church regularly and that he is raising his own son in a Godly manner.

Gonzalez's mother also testified that in her belief, Mother and Gonzalez are moving toward

marriage and have communicated to her their intention to be married.

       {¶ 17} On cross-examination, Gonzalez's mother testified that Gonzalez was convicted

of sex-related offenses with minors, and that he abides by his reporting requirements. She

also testified that Gonzalez has custody of his son, and that the child's mother has a history

of drug abuse. Gonzalez's mother also testified that a court did not order that Gonzalez have

custody of his son, but rather, the son's mother agreed that Gonzalez would have custody of

the child. Gonzalez's stepfather also testified, and stated that he also believed that Gonzalez

and Mother were moving their relationship toward marriage, and that Gonzalez poses no

threat to children.

       {¶ 18} Gonzalez also testified, and stated that his relationship with Mother was

"moving in" the direction of marriage. Gonzalez testified that Mother's child is safe and well-

incorporated into his own family, and that Gonzalez considers Mother's child as his own child.

Gonzalez also testified that he sought custody of his son, and that he and his son's mother

were able to reach an agreement so that he has had custody of his son for six years. On

cross-examination, Gonzalez testified that he watches Mother's child when she is working,

and that he has been alone with the child on multiple occasions. Gonzalez testified that

when he was 19 years old, he had sexual relations with two girls, ages 14 and 15, and that

he served a year and a half in prison for his crimes. Gonzalez also testified that he has

lifetime reporting requirements, and that he was classified as a Tier III sex offender.

       {¶ 19} Father then presented his case, and called Christopher DeHaven, the father of

Mother's other child, to testify. DeHaven testified that he learned of Gonzalez's sexual

offender status from some source other than Mother, and that when he confronted Mother,


                                              -7-
                                                                     Fayette CA2013-10-028

she claimed not to know the extent of Gonzalez's past. DeHaven also testified that he now

has custody of the child he had with Mother, and that the child was afraid to return to

Michigan because of something "in regards to Mr. Gonzalez."

       {¶ 20} Despite Mother's contention that Gonzalez poses no threat to the child because

Gonzalez has been reformed, we agree with the juvenile court that Mother's involvement in a

serious relationship with a Tier III sex offender and allowing her child to be alone with

Gonzalez constitutes a change of circumstances. This is especially true where Mother's

intentions are clear and unequivocal that she plans on marrying Gonzalez and having the

child living in the same home as Gonzalez. Mother already permits Gonzalez to spend time

with the child alone, and she was less than forthcoming about the pertinent facts and

circumstances to Father. Gonzalez's convictions specifically involved minors, and his lifetime

reporting requirements remain in place. Such a situation has a material and adverse effect

on the child, so that a change of circumstances occurred.

       {¶ 21} As required by R.C. 3109.04(E)(1)(a), the juvenile court also made an express

finding that the change in the child's environment "greatly outweighs the potential harm and

danger to the child of being left" in the child's recent circumstances. We find no error in this

conclusion. While it may be true that Gonzalez has made strides to overcome his past, the

facts remain unchanged that he was convicted of sexual crimes against minors, and that the

circumstances of his crimes were such that Michigan classified Gonzalez as a Tier III sexual

offender and requires lifetime reporting requirements of him.

       {¶ 22} Mother did not present any evidence that moving the child to Ohio would be

harmful, other than stating that the child was doing well in Michigan and was close to

Gonzalez's son. We agree with the juvenile court that any possible harm caused by the

move back to Ohio would be outweighed by the advantage of protecting the child from the


                                              -8-
                                                                                  Fayette CA2013-10-028

dangers associated with exposing the child to a sexual offender. Any harm would also be

outweighed by the advantage that Father and the child have a close and bonded relationship,

and the child's extended family is located in Ohio.

        {¶ 23} The juvenile court also considered the pertinent R.C. 3109.04(F)(1)(a)-(j)
                                                                                                                3
factors and determined that it was in the child's best interest that Father have custody.

Regarding the wishes of the child's parents regarding the child's care, the juvenile court

considered that both parents wanted custody of the child. There is no indication in the record

that the juvenile court interviewed the child in camera, so that the court did not consider the

child's wishes. The juvenile court heard evidence that the child is bonded with Gonzalez's

son, but also, that the child's extended family lives in Ohio.

        {¶ 24} The court recognized that the main issue was certainly Mother's relationship

with Gonzalez, and that as an "other person who may significantly affect the child's best

interest," it was concerning that Mother "would pursue a relationship with a sex offender

whose victims were minors when she has two minor children." The juvenile court also heard

evidence that the child was well-adjusted to his community in Michigan, but also, that Mother

had moved to Michigan to marry one man, and then moved again after she ended that

engagement. The trial court considered the evidence and testimony presented during the

hearing, and properly balanced the pertinent factors before making its decision. We,

therefore, find no abuse of discretion in finding that a balancing of the factors demonstrated

that the child's best interests are served in Father's custody.



3. Mother suggests in her brief that the juvenile court failed to make the necessary statutory findings in
accordance with R.C. 3109.04. However, as previously discussed, the trial court did make an express finding
regarding the harm of the move being outweighed by the benefit to the child. While the trial court did not list or
discuss every best interest factor, the written decision makes reference to the statutory factors that were
pertinent to the decision, and the overall decision demonstrates that the juvenile court considered and balanced
all relevant factors before making its decision, as is required by statute.


                                                       -9-
                                                                   Fayette CA2013-10-028

      {¶ 25} After reviewing the record, we find that the juvenile court properly found a

change of circumstances had occurred since the time of the agreed entry, and properly

balanced the statutory factors before finding that being placed in Father's custody is in the

child's best interests. As such, Mother's sole assignment of error is overruled.

      {¶ 26} Judgment affirmed.


      RINGLAND, P.J., and S. POWELL, J., concur.




                                            - 10 -